Citation Nr: 1021325	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-28 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
status post surgical repair, right hip fracture.

2.  Entitlement to an initial compensable evaluation for 
status post femoral neck fracture, left hip.

3.  Entitlement to an initial compensable evaluation for left 
knee degenerative joint disease.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 through 
March 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  

In a September 2008 substantive appeal, the Veteran requested 
that a Travel Board hearing be scheduled before the Board 
with respect to her claims on appeal.  In March 2010, the RO 
sent the Veteran a letter notifying her that a Travel Board 
hearing had been scheduled before the Board in April 2010.  
However, the Veteran failed to report for her scheduled April 
2010 hearing.  Not having received a request for postponement 
and pursuant to 38 C.F.R. § 20.704(d), the Board will proceed 
with its adjudication of the appeal "as though the request 
for a hearing had been withdrawn."  38 C.F.R. § 20.704(d) 
(2009); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 
(1996) (discussing provisions of § 20.704(d)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the Veteran's claims file, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to assist.  VA has a duty to assist 
claimants to obtain evidence needed to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  VA's duty to assist includes 
providing a new medical examination when a veteran asserts or 
provides evidence that a service-connected disability is 
worse than when originally rated or when the available 
evidence is too old for an adequate evaluation of her current 
condition.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding that the Board should have ordered a contemporaneous 
examination of veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991) (observing that where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted); 
Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.326.  Although a VA general medical examination was 
provided to the Veteran in November 2006, the clinical 
findings of that examination report are now almost 4 years 
old.  

In addition, although the Veteran failed to report for a 
November 2006 VA joints examination, the November 2006 VA 
general medical examination does not provide the information 
necessary to accurately rate the Veteran's left knee and 
right and left hip disabilities under the pertinent rating 
criteria, as it does not provide range of motion findings for 
the Veteran's left knee disorder, or determinations as to 
whether there was malunion of the right or left femur with 
slight, moderate, or marked hip disability, whether there was 
fracture of the surgical neck of the right or left femur, or 
whether there was fracture or shaft of the anatomical neck of 
the right or left femur.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5255, 5260, 5261 (2009); see Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (holding that once VA undertakes the 
effort to provide an examination for a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (noting that when the medical 
evidence of record is insufficient, in the opinion of the 
Board, the Board must supplement the record by seeking an 
advisory opinion or ordering a medical examination).  
Moreover, there are no recent VA or private medical treatment 
records or other evidence sufficient to properly rate the 
Veteran's right hip, left hip, and left knee disorders.  
Accordingly, the Board finds that new VA examinations are 
warranted to determine the current severity of the Veteran's 
service-connected right hip, left hip, and left knee 
disorders.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if record before the Board contains insufficient 
medical information).

In readjudicating the Veteran's claims for higher initial 
evaluations for right hip, left hip, and left knee disorders, 
the RO should not only consider her painful motion and lost 
range of motion, but should also consider whether she is 
entitled to separate ratings for the right and left hip post-
operative scars identified by the November 2006 VA examiner.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 
evaluation of musculoskeletal disorders rated on the basis of 
limitation of motion requires consideration of functional 
losses due to pain); Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (holding that, while evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided, it is possible for a Veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting different disability ratings).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran to 
provide her an opportunity to identify all 
VA and non-VA medical providers who have 
recently treated her for her service- 
connected right hip, left hip, and left 
knee disorders.  The RO must then attempt 
to obtain copies of the related medical 
records, to include all of the Veteran's 
VA treatment records, that are not already 
in the claims file.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
named records, the RO is unable to secure 
same, the RO must notify the Veteran and 
her representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) notify the Veteran that she is 
ultimately responsible for providing the 
evidence.  The Veteran and her 
representative must then be given an 
opportunity to respond..  

2.  Thereafter, the Veteran must be 
afforded the appropriate VA examination to 
determine the current severity of her 
service-connected left knee disability.  
Specifically, the examiner must ascertain 
the Veteran's left knee range of motion, 
in degrees.  Further, the examiner must 
also determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
Veteran's left knee disability, expressed 
in terms of the degree of additional range 
of motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the left knee 
could significantly limit functional 
ability during flare-ups or during periods 
of repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  With 
respect to any subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the left 
knee, the presence and degree of, or 
absence of, muscle atrophy, the presence 
or absence of changes in condition of the 
skin indicative of disuse, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies, to 
include x-rays, must be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  A complete 
rationale for all opinions should be 
provided.  If the examiner cannot render 
an opinion without resorting to 
speculation, the examiner must explain why 
speculation is required.  The report 
prepared must be typed.

3.  The Veteran must also be afforded an 
appropriate VA examination to determine 
the current severity of her service-
connected right and left hip disorders.  
The VA claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and studies, to include 
range of motion testing of the bilateral 
hips, expressed in degrees, with standard 
ranges provided for comparison purposes, 
must be accomplished, and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must describe, in detail, all 
symptomatology of the Veteran's right and 
left hip disabilities, and indicate 
whether there is malunion of the right or 
left femur with slight, moderate, or 
marked hip disability, whether there is 
fracture of the surgical neck of the right 
or left femur, or whether there is 
fracture or shaft of the anatomical neck 
of the right or left femur.  The VA 
examiner must determine whether there is 
any weakened movement, excess 
fatigability, or incoordination, expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner must also 
state whether there are any scars 
associated with the Veteran's right and 
left hip disorders with a complete 
description of such scars.  An opinion 
must be provided as to whether any right 
or left hip pain could significantly limit 
functional ability during flare-ups or 
during periods of repeated use, noting the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
With respect to any subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
right and left hip, the presence and 
degree of, or absence of, muscle atrophy, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain.  A complete 
rationale for all opinions should be 
provided.  If the examiner cannot render 
an opinion without resorting to 
speculation, the examiner must explain why 
speculation is required.  The report 
prepared must be typed.

4.  The RO must notify the Veteran that it 
is her responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims, and that 
the consequence for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for either of 
the scheduled examinations, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination reports must be 
reviewed by the RO to ensure that they are 
in complete compliance with the directives 
of this Remand.  If either of the reports 
are deficient in any manner, the RO must 
implement corrective procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  Such readjudication should 
take into account any functional 
impairment or lost motion caused by pain, 
whether separate ratings are warranted for 
post operative scars, and whether 
"staged" ratings are appropriate.  If 
the claims remain denied, a supplemental 
statement of the case must be provided to 
the Veteran and her representative.  After 
the Veteran and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

